Exhibit 10.10

STEIN MART, INC.

2001 OMNIBUS PLAN

RESTRICTED SHARE AWARD AGREEMENT

THIS AGREEMENT is made and entered into as of the date set forth on the
signature page hereof (the “Grant Date”) by and between STEIN MART, INC., a
Florida corporation (“Company”), and the Participant whose signature is set
forth on the signature page hereof (the “Participant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan
(“Omnibus Plan”) and the Stein Mart 2016-2018 Long Term incentive Compensation
Plans (the “Incentive Plans” and together with the Omnibus, the “Plans”), the
terms of both of which, to the extent not stated herein, are specifically
incorporated by reference in this Agreement;

WHEREAS, the purpose of the Plans is to permit Awards under the Incentive Plans
to be granted to certain Participants of the Company and its Affiliates and to
further specify the terms and conditions under which such individuals may
receive such Awards;

WHEREAS, the Participant is now employed in an officer, management or advisory
capacity and the Company desires him or her to remain in such capacity, to
secure or increase his or her ownership of shares of the Company’s common stock
in order to increase his or her incentive and personal interest in the success
and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plans.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1.     Restricted Share Grant. Subject to the terms and conditions set forth
herein, the Company hereby grants to the Participant the number of restricted
shares (the “Restricted Shares’) of the Company’s common stock set forth on the
signature page hereof, at the value per Share set forth on the signature page
hereof.

2.     Nontransferability of Shares. The Restricted Shares are not transferable
other than by will or by the laws of descent and distribution.

3.     Grant and Vesting.

The Restricted Shares subject to this Grant shall Vest as follows (the “Service
Condition”): One hundred percent (100%) of such Restricted Shares shall vest
upon on February 2, 2019 (the “Award Date”) if the Participant receiving such
award remains employed by the Company on the Award Date. Notwithstanding the
foregoing, if a Participant’s employment with the Company is terminated because
of a Termination Event (as defined in the Incentive Plan relating to death,
disability, retirement at or after the Participant’s 62nd birthday, or
termination within a certain time following a Change of Control), then the
Service Condition shall be deemed to have been met as

 

1



--------------------------------------------------------------------------------

to a portion of the unvested Restricted Shares as equals the percent of the
Service Condition which has been met as of the Termination Event. By way of
example, if a Participant dies 12 months following the Award Date of the
Participation Award, then the Participant (or the Participant’s estate) will
receive 1/3rd of the Restricted Shares which would otherwise have Vested upon
satisfaction of the Service Condition (12 months as a percent of 36 months).

4.     Certificate Issued. The certificate(s) evidencing the Restricted Shares
that are the subject of this Grant are being currently issued, but are subject
to forfeiture until they Vest as provided above and will be treated as
outstanding unless and until a forfeiture occurs.

5.     Rights As Stockholder. The Participant shall have the rights as a holder
of the Restricted Shares until and unless and to the extent the Restricted
Shares are forfeited and cancelled as provided above; provided, however, that
dividends otherwise payable as to such Restricted Shares shall accrue and not be
paid unless and until the vesting of the Restricted Shares with respect to which
such dividends have accrued.

6.     Tax Withholding.

(a)    It shall be a condition of the Grant of the Restricted Shares provided
herein that the Participant, and the Participant agrees, that the Participant
shall pay to the Company upon its demand, such amount as may be requested by the
Company for the purpose of satisfying its liability to withhold federal, state,
or local income, employment or other taxes incurred by reason of the Grant
provided herein or the Vesting thereof. The amount that will be due from the
Participant, if any, will be determined at the time the risk of forfeiture is
removed and Vesting occurs, or if a Section 83(b) election (defined below) is
made, as of the date of this Grant.

(b)    In the event that a Section 83(b) election is not made, the Participant
may elect to have the Company withhold that number of Restricted Shares
otherwise deliverable to the Participant upon the Vesting of the Restricted
Shares or to deliver to the Company a number of Shares, in each case, having a
Fair Market Value on the date of Vesting equal to the minimum amount required to
be withheld as a result of such exercise. The election must be made in writing
and must be delivered to the Company prior to the date of Vesting. If the number
of shares so determined shall include a fractional share, the Participant shall
deliver cash in lieu of such fractional share. All elections shall be made in a
form approved by the committee and shall be subject to disapproval, in whole or
in part by the Committee.

(c)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant understands that the

 

2



--------------------------------------------------------------------------------

Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of the transactions contemplated by
this Agreement. The Participant understands that Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the fair
market value of the Restricted Shares as of the date any restrictions on the
Shares lapse. In this context, “restriction” includes the Vesting conditions set
forth in Section 3 hereof. The Participant understands that the Participant may
elect to be taxed at the time the Restricted Shares are granted under this
Agreement rather than when they become Vested and no longer subject to a
substantial risk of forfeiture by filing an election under Section 83(b) of the
Code with the I.R.S. within 30 days from the date of Grant.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

7.     Powers of Company Not Affected. The existence of the Restricted Shares
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any combinations, subdivision or
reclassification of the Shares or any reorganization, merger, consolidation,
business combination, exchange of Shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Option Stock or
the rights thereof or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Nothing in this
Agreement shall confer upon the Participant any right to continue in the
employment of the Company or any Affiliate, or interfere with or limit in any
way the right of the Company or any Affiliate to terminate the Participant’s
employment at any time.

8.     Interpretation by Committee. The Participant agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among
Participants awarded Option Stock.

9.     Miscellaneous. (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed therein between residents thereof.

(a)    This Agreement may not be amended or modified except by the written
consent of the parties hereto.

(b)    The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(c)    Any notice, filing or delivery hereunder or with respect to Restricted
Shares shall be given to the Participant at either his usual work location or
his home address as indicated in the records of the Company, and shall be given
to the Committee or the Company at 1200 Riverplace Boulevard, Jacksonville,
Florida 32202, Attention Corporate Secretary. All such notices shall be given by
first class mail, postage prepaid, or by personal delivery.

 

3



--------------------------------------------------------------------------------

(d) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
personal benefit of the Participant, the Beneficiary and the personal
representative(s) and heirs of the Participant.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Participant has hereunto affixed his hand, all
on the day and year set forth below.

 

  STEIN MART, INC. By:  

LOGO [g262560g0401083652475.jpg]

 

D. Hunt Hawkins – President and Chief Operating Officer

Signed Electronically

Name

 

No. of Restricted Shares:    # of Shares Granted

Grant Date:        Grant Date                                

 

4